UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7866



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY GLENN MILLER, a/k/a “T”,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-98-139, CA-01-219-1)


Submitted:   March 15, 2002                 Decided:   April 2, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Glenn Miller, Appellant Pro Se. Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Glenn Miller seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.      Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.      United States v. Miller, CR-98-139; CA-01-219-01

(M.D.N.C. Sept. 4, 2001).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not    aid   the

decisional process.




                                                                   DISMISSED




                                     2